—Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered March 28, 1997, convicting defendant, after a jury trial, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *365not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The complainant had ample opportunity to see his assailant both before and during the crime and spontaneously pointed out defendant to the police minutes later, and the complainant’s failure to identify defendant three years later at trial did not affect the sufficiency of the evidence. We see no reason to disturb the jury’s determinations concerning identification. Concur — Ellerin, J. P., Nardelli, Wallach and Rubin, JJ.